DETAILED ACTION
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following FINAL office action is in response to Applicant communication filed on 05/13/2022 regarding application 17/028,534. In Applicant’s amendment:
Claims 1, 3, 12 and 28-29 have been amended.
	Claims 1-37 are currently pending and have been rejected.

Response to Amendments
2.		Applicant’s amendment filed on 05/13/2022 necessitated new grounds of rejection in this office action.

IDS Statements
3.		The information disclosure statement filed on 05/13/2022 complies with the provisions 	of 37 CFR 1.97, 1.98 and MPEP § 609 and is considered by the Examiner. 

Response to Arguments
4.		Applicant’s arguments, see page 14 of 32, filed on 05/13/2022, with respect to the Specification Disclosure Objections have been fully considered and is found persuasive. 
		Therefore, the Specification Disclosure Objections are withdrawn.
5.		Applicant’s arguments, see pages 11-22 filed on 05/13/2022, with respect to the 35 U.S.C. § 101 Claim Rejections for Claims 1-2 and 4-37 have been fully considered and is found not persuasive. 
		However, Dependent Claim 3 is found to be patent eligible with respect to step 2a prong 1 of the 35 U.S.C. § 101 analysis. See the 35 U.S.C. 101 analysis shown below.
Examiner Note: Dependent Claim 3:  Examiner notes that under BRI of the claim in view of the combination of the additional elements such as “image processing” & “artificial intelligence” in conjunction with the limitation(s) of: “the imaging processing is based at least in part on artificial intelligence and structured to detect a presence of moisture within a product packaging of the at least one item of sale” & “the casual event is based at least in part on the presence of the detected moisture” is patent eligible with respect to step 2a prong one.
Examiner suggests to Applicant to amend Independent Claims 1, 12 and 28-29 with the limitations of “the imaging processing is based at least in part on artificial intelligence and structured to detect a presence of moisture within a product packaging of the at least one item of sale” & “the casual event is based at least in part on the presence of the detected moisture” is patent eligible shown in Dependent Claim 3.
Therefore, the 35 U.S.C. § 101 rejection of Claims 1-2 and 4-37 is maintained with respect to the “USPTO 2019 Revised Patent Subject Matter Eligibility Guidance issued January 7, 2019” (2019 PEG). Examiner has updated response to reflect the USPTO new 35 U.S.C. § 101 Guidance that was issued out on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility.
6.		 Applicant’s arguments, see pages 24-32, filed on 05/13/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 1-7, 9-17 and 28-35 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claims 1-7, 9-17 and 28-35 are withdrawn. See Examining Claims with Respect to the Prior Art Section.
7.		Applicant’s arguments, see pages 24-32, filed on 05/13/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claim 8 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claim 8 is withdrawn. See Examining Claims with Respect to the Prior Art Section.
8.		Applicant’s arguments, see pages 24-32, filed on 05/13/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 18-21, 24-27 and 36-37 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claims 18-21, 24-27 and 36-37 are withdrawn. See Examining Claims with Respect to the Prior Art Section.
9.		Applicant’s arguments, see pages 24-32, filed on 05/13/2022, with respect to the 35 U.S.C. § 103 Claim Rejections for Claims 22-23 have been fully considered and is found persuasive. 
		Therefore, the 35 U.S.C. § 103 Claim Rejections for Claims 22-23 are withdrawn. See Examining Claims with Respect to the Prior Art Section.

Response to 35 U.S.C. § 101 Arguments
10.		Applicant’s 35 U.S.C. § 101 arguments, filed with respect to Claims 1-37 have been fully 	considered, but they are found not persuasive (see Applicant Remarks, Pages 14-24, dated 	05/13/2022). Examiner respectfully disagrees. 
		Argument #1:
	(A). 	Applicant asserts that a proper rejection under 35 U.S.C. § 101 requires that the claims 	be compared to some case where the courts have recognized that a judicial exception is present 	(see Applicant Remarks, Page 15, dated 05/13/2022). Examiner respectfully disagrees.
		According to the document Frequently Asked Questions (FAQs) on the 2019 Revised 	Patent Subject Matter Eligibility Guidance (“2019 PEG”), F-4 states: “Can I compare the claimed 	concept in my application to the claim in one of the § 101 examples to determine whether the 	claim recites an abstract idea.” No. You should compare the claimed concept in your 	application to the enumerated groupings in the 2019 PEG. The examples should 	not be used as a 	basis for a subject matter eligibility rejection. The examples, however, may be considered as 	showing the application of the enumerated groupings in the 2019 PEG with respect to particular 	fact situations. While it may be acceptable for applicants to cite an example in support of an 	argument for finding eligibility in an appropriate factual situation, applicants should not be 	required to model their claims or responses after the examples to attain eligibility.
		Argument #2:
(B).	Applicant argues that Claims 1-37 do not recite an abstract idea, law of nature of natural phenomenon under revised step 2a prong one of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 15-21, dated 05/13/2022). Examiner respectfully disagrees.
In response, these abstract idea limitations (as identified below in the 35 U.S.C. 101 analysis section), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Furthermore, as asserted by the Applicant on Applicant’s Rebuttal Remarks on Page 18 of 32," the court does not require "evidence" that a claimed concept is a judicial exception, and generally decides the legal conclusion of eligibility without resolving any factual issues" (see MPEP § 2106.07(a)(III)).  There is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception. Cf. Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1271-72, 120 USPQ2d 1210, 1214-15 (Fed. Cir. 2016) (affirming district court decision that identified an abstract idea in the claims without relying on evidence).
Evidence for such “Mental Processes” is provided here by the claimed regarding (e.g., “generating, via a camera, visual disposition data from a plurality of items of sale in a store”) (read in light of Applicant’s Original Specification: ¶ [0140]: “The alert message may correspond to, and/or be structured to provide a micro-training event such as how to prevent future occurrences. The alert message may include a location of an item of sale 210 associated with the deviation. The alert message may be generated and transmitted 2326 when immediate, or near immediate, action, e.g., counteracting the condition giving rise to the deviation, needs to be taken to prevent substantial injury to an associated item of sale 210. For example, a server, e.g., 120 (FIG. 1) may determine that a box of strawberries is presently being exposed to temperatures above those specified in a SOP, wherein the server 120 proceeds to generate and send an alert message to a mobile electronic device, e.g., 126 (Fig. 3) in the possession of a store 118 employee 340. Upon receiving the alert, the employee 340 of the store 118 may then evaluate the strawberries and either dispose of them or apply a sale-improvement action, e.g., discount them or move them to a colder location.” 
See also Applicant’s Original Specification: ¶ [0182]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 (Fig. 3).”
See also from Applicant’s Specification ¶ [0195]: “The method 6010 may include identifying 6012, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device. The method 6010 may further include transmitting the visual disposition data 6016 via the electronic device. Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Here, a person (such as an employee of the store) using a camera via a mobile electronic device (e.g., “a computer”) is able to generate visual disposition data reflective of a plurality of items of sale in a store. When considering these limitation(s) in conjunction with the additional elements of “image processing”, “at least a processor” and a “camera”, Examiner argues these limitations are interpreted as using of physical aids such as a pen and paper as part of evaluation(s) and/or judgment(s) and/or observation(s).
That is, other than reciting the elements of (e.g., “a camera”, “at least one processor”, “a server”, “image processing”, “one or more micro-climate sensors” & “mobile electronic device”, etc…), nothing in the claim element(s) precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Regarding the additional element concerning the “image processing” shown in Independent Claims 1, 12 and 29, this merely narrows the abstract ideas concerning: “the visual disposition data to generate processed disposition data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer (e.g., using a mobile electronic device with a camera).
Dependent Claims 2, 4-11, 13-27 and 30-37:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Mental Processes” Grouping and are further directed to additional abstract ideas as already described in Claims 1, 12 and 28-29.
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 14 and 31, this merely narrows the abstract ideas concerning: “detect a presence of moisture within a product packaging of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Dependent Claim 3: With respect to Dependent Claim 3, Examiner notes that the additional elements of “image processing” & “artificial intelligence” in conjunction with the limitation of: “the imaging processing is based at least in part on artificial intelligence and structured to detect a presence of moisture within a product packaging of the at least one item of sale” & “the casual event is based at least in part on the presence of the detected moisture” is patent eligible with respect to step 2a prong one.
Examiner notes it is not possible to categorize these limitations shown in Dependent Claim 3 as a either a “Mental Process” nor a “Certain Method of Organizing Human Activity”. Here, these steps require a computer (such as a mobile electronic device with a camera) and with software algorithms (e.g., artificial intelligence and/or machine learning algorithms) in order to “detect a presence of moisture within a product packaging of the at least one item of sale”.  This is with the purpose of discarding, disposing of or removing items of sale in a store when they are expired or past their shelf-life. 
For corroboration, Examiner refers to Applicant’s Original Specification: ¶ [0181]: “Image processing as described herein may incorporate one or more of the artificial intelligence and/or machine learning algorithms described herein. The method 5610 may further include determining disposition analysis data 5616 from the processed disposition data and transmitting the disposition analysis data 5618. The disposition analysis data may include an indication of a causal event for a disposal for at least one of the plurality of items of sale.”
Regarding the additional element concerning the “image processing” shown in Dependent Claims 5, 16 and 33, this merely narrows the abstract ideas concerning: “detect damage to a product packaging of the at least one item of sale” to the “Mental Processes grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “robot” shown in Dependent Claim 8, this merely narrows the abstract ideas concerning: “generating the visual disposition data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 18, this merely narrows the abstract ideas concerning: “detect a color of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 20, this merely narrows the abstract ideas concerning: “detect bruising of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 22, this merely narrows the abstract ideas concerning: “detect wilting of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 24, this merely narrows the abstract ideas concerning: “detect a size of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 26, this merely narrows the abstract ideas concerning: “detect a date code of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 36, this merely narrows the abstract ideas concerning: “detect damage to a consumable portion of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-37 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-2 and 4-37 recite an abstract idea. Examiner notes that Dependent Claim 3 is patent eligible with respect to step 2a prong one. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
		Argument #3:
(C).	Applicant argues that a human mind is not capable of, and therefore cannot practically perform, image processing visual disposition data, as further recited by Independent Claims 1 and 12 (see Applicant Remarks, Page 20, dated 05/13/2022). Examiner respectfully disagrees.
	In response, the Claims 1 and 12 as currently recited do not provide the technical steps or details to corroborate how the visual disposition data to generate processed disposition data is achieved. According to Applicant’s Specification ¶ [0181]: “The method 5610 may include generating visual disposition data 5612 from a plurality of items of sale in a store and then image processing 5614 the visual disposition data to generate processed disposition data. Image processing as described herein may incorporate one or more of the artificial intelligence and/or machine learning algorithms described herein. The method 5610 may further include determining disposition analysis data 5616 from the processed disposition data and transmitting the disposition analysis data 5618. The disposition analysis data may include an indication of a causal event for a disposal for at least one of the plurality of items of sale.”
	According to Applicant’s Specification ¶ [0181]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 (FIG. 3). The method 5710 may further include image processing 5614 the visual disposition data to generate processed disposition data. The method 5710 may further include determining 5616 disposition analysis data from the processed disposition data and transmitting 5618 the disposition analysis data.”
	There is no mentioning of how the image processing incorporates one or more of the artificial intelligence and/or machine learning algorithms described herein.
		Examiner notes that the digital image processing involves the acquisition of an image at 	a source device (e.g., digital camera, camcorder, scanner, etc.), processing the image in a desired 	fashion and outputting the processed image at a destination device (e.g., monitor, printer, 	computer memory, etc.). Digital image processing is the use of a digital computer to 	process digital images through an algorithm.   The claims currently do not recite and demonstrate 	how implementing the algorithm applies to the “image processing” process for having visual 	disposition data to generate processed disposition data and determining disposition analysis data 	from the processed disposition data for Independent Claims 1, 12 and 28-29.
		Also Examiner refers Applicant to cases using “digital image processing” see the 	following:
	1) Federal Circuit in Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 	(Fed. Cir. 2014). 
		For case corroboration, Examiner cites Federal Circuit in Digitech Image 	Tech., LLC v. 	Electronics for Imaging, Inc., 758 F.3d 1344 (Fed. Cir. 2014). Here, in Digitech case “recites a 	method of generating first data and second data using mathematical techniques and combining 	the first and second data into a device profile. In other words, the claimed method simply 	describes the concept of gathering and combining data by reciting steps of organizing information 	through mathematical relationships. The gathering and combining merely employs mathematical 	relationships to manipulate existing information to generate additional information in the form 	of a ‘device profile,’ without limit to any use of the device profile. This idea is similar to the 	basic concept of manipulating information using mathematical relationships (e.g., converting 	numerical representation in Benson), which has been found by the courts to be an abstract idea. 
		The claim does not include additional elements beyond the abstract idea of 	gathering and combining data. Therefore, the claim does not amount to more than the 	abstract idea itself (Step 2B: NO). The claim is not patent eligible.
		See also “Technical details as to how to transmit images over a cellular network or append 	classification information to digital image data, TLI Communications LLC v. AV Auto. LLC, 823 F.3d 	607, 614-15, 118 USPQ2d 1744, 1749-50 (Fed. Cir. 2016) (was held that the claims were ineligible 	because they fail to provide requisite technical details necessary to carry out the function) (see 	(see MPEP § 2106.05 (i)).
		Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 	USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are 	no additional claim elements besides the judicial exception, or if the additional claim elements 	merely recite another judicial exception, that is insufficient to integrate the judicial exception into 	a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 	USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea 	(encoding and decoding) does not render the claim non-abstract") (see MPEP § 2106.04).
Moreover, according to the October 2019 Update: Subject Matter Eligibility: “In evaluating whether a claim that requires a generic computer recites a mental process, examiners should carefully consider the broadest reasonable interpretation of the claim in light of the specification. By way of example, examiners may review the specification to determine if the underlying claimed invention is described as a concept that is performed in the human mind and applicant is merely claiming that concept performed 1) on a computer (e.g., see Applicant’s Specification ¶ [0106]: “The product management system 100 may further include one or more electronic devices 126, e.g., desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers 120 via the network 122.”), 2) in a computer environment (e.g., see Applicant’s Specification ¶ [0252]: “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software, program codes, and/or instructions on a processor. The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform.” & see Applicant’s Specification ¶ [0254]: “The methods and systems described herein may be deployed in part or in whole through a machine that executes computer software on a server, client, firewall, gateway, hub, router, or other such computer and/or networking hardware. The software program may be associated with a server that may include a file server, print server, domain server, internet server, intranet server and other variants such as secondary server, host server, distributed server and the like. The server may include one or more of memories, processors, computer readable transitory and/or non-transitory media, storage media, ports (physical and virtual), communication devices, and interfaces capable of accessing other servers, clients, machines, and devices through a wired or a wireless medium, and the like.”) and 3) is merely using a computer as a tool to perform these recited concepts shown in the claims (e.g., see Applicant’s Specification ¶ [0182]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 Fig. 3. The method 5710 may further include image processing 5614 the visual disposition data to generate processed disposition data.”). In these situations, these claims are considered to recite mental processes.
		Argument #4:
(D).	Applicant argues that Claims 1-37 recite additional elements that integrate the judicial exception into a practical application under revised step 2a prong two of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 21-22, dated 05/13/2022). Examiner respectfully disagrees.
Independent Claims 1, 12 and 28-29 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a camera”, “at least one processor”, “a server”, “image processing”, “one or more micro-climate sensors” & “mobile electronic device”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Examiner points Applicant to the following for consideration of mere instructions to apply a judicial exception (see MPEP § 2106.05 (f)):
monitoring audit log data (e.g., analogous to monitoring visual disposition data to generate processed disposition data and determining disposition analysis data from the processed disposition data) that is executed on a computer where the increased speed in the process comes solely from the capabilities.
requiring the software to tailor information (e.g., “imaging processing, via at least one processor, the visual disposition data to generate processed disposition data” (see Independent Claims 1 and 12) & “generate, via at least one processor, processed disposition data via image processing the visual disposition data” (see Independent Claim 29)) and provide the results to the user on a computer.
Additionally and/or alternatively, certain limitations in Claims 1, 12 and 28-30 reflect mere data outputting such as (e.g., “transmitting the disposition analysis data” (see Independent Claim 1); “transmitting the disposition analysis data” (see Independent Claim 12); “transmitting the visual disposition data via the mobile electronic device” (see Independent Claim 28); “transmit the disposition analysis data” (see Independent Claim 29); “a network structured to transmit the visual disposition data from the electronic mobile device to the server” (see Dependent Claim 30)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Regarding Dependent Claims 2, 4-11, 13-27 and 30-37:
Dependent Claims 2, 4-11, 13-27 and 30-37 recite additional elements such as (e.g., “image processing”, “a camera”, “network”, “a mobile electronic device”, “a server”, “micro-climate sensors”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 14 and 31, this merely narrows the abstract ideas concerning: “detect a presence of moisture within a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 5, 16 and 33, this merely narrows the abstract ideas concerning: “detect damage to a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “robot” shown in Dependent Claim 8, this merely narrows the abstract ideas concerning: “generating the visual disposition data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 18, this merely narrows the abstract ideas concerning: “detect a color of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 20, this merely narrows the abstract ideas concerning: “detect bruising of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 22, this merely narrows the abstract ideas concerning: “detect wilting of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 24, this merely narrows the abstract ideas concerning: “detect a size of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 26, this merely narrows the abstract ideas concerning: “detect a date code of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 36, this merely narrows the abstract ideas concerning: “detect damage to a consumable portion of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
The “image processing” aspect in conjunction with certain limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Moreover, it appears that what is argued here is an improvement in the business process itself, as an entrepreneurial objective, [argued here as e.g., “generating visual disposition data from a plurality of items of sale in a store” & “image processing the visual disposition data to generate processed disposition data”], and thus not a clear and deliberate technological solution improving the computer itself or another technological field (see comparison to the unpersuasive argument in “Versata  Dev. Grp., Inc. v. SAP Am., Inc. U.S. Court of Appeals Federal Circuit, 115 USPQ2d 1681,  U.S. Court of Appeals Federal Circuit No. 2014-1194 Decided July 9, 2015, 2015 BL 219054, 793 F.3d 1306” p.1701 3rd to last ¶).
	Simply said the claims’ focus is not on an improvement in computers as 	tools, but rather 	on independently identified abstract ideas that use computers as tools to aid  the above 	abstract process” itself (similar to “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals 	Federal Circuit, 119 USPQ2d 1739 No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 	1350”, p.1742 ¶3 last sentence),  or used in conjunction with computer tools (similar to “Synopsys, 	Inc. v. Mentor Graphics Corp., U.S. Court of Appeals Federal Circuit, No. 2015-1599, October 	17, 2016, 2016 BL 344522, 839 F.3d 1138” supra p.1481 last 2 ¶). The claims require the use of 	software to tailor information and provide the results to the user on a computer (see Intellectual 	Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. 	Cir. 2015)).
	See also MPEP § 2106.05 (B): “Integral use of a machine to achieve performance of a 	method may integrate the recited judicial exception into a practical application or provide 	significantly more, in contrast to where the machine is merely an object on which the method 	operates, which does not integrate the 	exception into a practical application or provide 	significantly more. See CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 	1690, 1694 (Fed. Cir. 2011) ("We are not persuaded by the appellant's argument that the 	claimed method is tied to a particular machine because it ‘would not be necessary or 	possible without the Internet.’ . . . Regardless of whether "the Internet" can be viewed as a 	machine, it is clear that the Internet cannot perform the fraud detection steps of the claimed 	method").”
	In response, Examiner notes that according to October 2019 Update: Subject Matter Eligibility, regarding “improvement to the function of a computer or an improvement to other technology or technical field”: “First the specification should be evaluated to determine if the disclosure provides sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. Second, if the specification sets forth an improvement in technology, the claim must be evaluated to ensure that the claim itself reflects the disclosed improvement. That is, the claim includes the components or steps of the invention that provide the improvement described in the specification (emphasis added).
	After reviewing Applicant’s Specification, Examiner notes that there is no recitation 	or mentioning of technically showing “how” these processes are automatically processing the 	images for visual disposition data to generate processed disposition data.  This is elaborated in 	Applicant’s Specification ¶ [0181] via “incorporating one or more of the artificial intelligence 	and/or machine learning algorithms described herein. The method 5610 may further include 	determining disposition analysis data 5616 from the processed disposition data and transmitting 	the disposition analysis data 5618. The disposition analysis data may include an indication of a 	causal event for a disposal for at least one of the plurality of items of sale.”
	Moreover, here as in “Fairwarning”, the allegation that the current claims would s	somehow allow the computer to perform a function not previously performable by a computer, 	appears to be a 	praising the incorporation of said computer to purportedly improve the existing 	technological process, would arguably improve the existing technological process, with the 	Examiner following a similar line of thought articulated by the Federal Circuit in “Fairwarning” 	at p.1296 ¶4 citing “Alice, 134 S. Ct. at 2358”. This legal finding is believed to be important since,
At most, the current claims, similar to the ones in “Fairwarning” at p. 1295 last ¶, recite few or narrow algorithms which could arguendo be construed as rules, to analyze visual disposition data and identifying a causal event in a retail and/or grocery store environment. However the presence of such algorithmically narrowed rules does not necessarily make the claims eligible under the Federal Circuit decision of “McRO, Inc. v. Bandai Namco Games America Inc., No. 15-1080, 2016 U.S. App. LEXIS 16703, 2016 WL 4896481 (Fed. Cir. Sept. 13, 2016)”, hereinafter “McRO”.
Though lengthy and numerous, the current claims, similar to the ones in  
“Elec. Power Grp”, do not go beyond requiring the collection, analysis, and display of available information in a particular field without limiting them to clear, deliberate and sufficient technical means for performing the functions as clear and deliberate advances over conventional computer technology” (see similarity to Federal Circuit rationale in “Elec. Power Grp., LLC v. Alstom S.A. U.S. Court of Appeals Federal Circuit No. 2015-1778 August 1, 2016 2016 BL 247416 830 F.3d 1350, 119 USPQ2d 1739”, hereinafter “Elec. Power Grp” at p.1739 last ¶).
Turning now to “Enfish”, Examiner reveals that the Federal Circuit did not find its claims as an eligible improvement, by simple virtue of mere allowing the computer to perform tasks not previously, but instead found a database improvement (see “Elec. Power Grp.p.1482 ¶2-¶3), further explain by  configuring a memory according to a logical table that need not be stored contiguously in the computer memory, but instead appended with new columns that are available for immediate use through the creation of new column definition records, with one or more cells defined by the intersection of the rows and columns, and with the object identification number that, acting as a pointer of variable length between databases, to identify each said logical row, corresponding to a record of information (“Enfish LLC v. Microsoft Corp. , 118 USPQ2d 1684, U.S. Court of Appeals Federal Circuit, No. 2015-1244, May 12, 2016, 2016 BL 151342, 822 F.3d 1327”, hereinafter “Enfish” noting at p.1688 second to last ¶, pp. 1689-1690) providing a trifecta improvements in: increasing flexibility, providing faster search times, and smaller memory requirements (“Enfish” p.1690, second to last ¶).
Indeed, as later elucidated by the Federal Circuit in “Elec. Power Grp”:
- “In Enfish, we applied the distinction to reject the § 101 challenge at stage one because the claims at issue focused not on asserted advances in uses to which existing computer capabilities could be put, but a particular database technique in how computers could carry out one of their basic functions of storage and retrieval of data (“Elec. Power Grp” p.1742 ¶3 last sentence citing “Enfish, 822 F.3d at 1335-36”; “Bascom, 2016 WL 3514158, at *5; cf. Alice, 134 S. Ct. at 2360”.
Whereas here, similar to “Elec. Power Grp” p.1742 ¶3 last sentence, the focus of the claims is not 	on such an improvement in computers as tools, but on certain independently abstract ideas that 	use computers as tools to allegedly allow the computer to perform the function of monitoring 	and analyzing disposition analysis data from the processed disposition data and transmitting the 	disposition analysis data, via a person by pen to paper as a physical aid by capturing images with 	the electronic mobile device’s camera and then transmitting the disposition analysis data to be 	displayed that shows an indication of a causal event for disposal for at least one of the plurality 	of items of sale.
[Step 2A Prong 2 = Yes, Claims 1-2 and 4-37 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
		Argument #5:
(E).	Applicant argues that Claims 1-37 recite additional elements that amount to significantly more than the judicial exception under revised step 2B of the USPTO 2019 Revised Patent Subject Matter Eligibility Guidance (see Applicant Remarks, Pages 22-24, dated 05/13/2022). Examiner respectfully disagrees.
Claims 1-2 and 4-37 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0112-0113] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0106] & ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & [0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 12 and 28-29 recite additional elements such as (e.g., “a camera”, “at least one processor”, “a server”, “image processing”, “one or more micro-climate sensors” & “mobile electronic device”, etc…) in conjunction with these limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Examiner points Applicant to the following for consideration of mere instructions to apply a judicial exception (see MPEP § 2106.05 (f)):
monitoring audit log data (e.g., analogous to monitoring visual disposition data to generate processed disposition data and determining disposition analysis data from the processed disposition data) that is executed on a computer where the increased speed in the process comes solely from the capabilities.
requiring the software to tailor information (e.g., “imaging processing, via at least one processor, the visual disposition data to generate processed disposition data” (see Independent Claims 1 and 12) & “generate, via at least one processor, processed disposition data via image processing the visual disposition data” (see Independent Claim 29)) and provide the results to the user on a computer.
	Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Claims 1, 12 and 28-30 reflect mere data outputting such as (e.g., “transmitting the disposition analysis data” (see Independent Claim 1); “transmitting the disposition analysis data” (see Independent Claim 12); “transmitting the visual disposition data via the mobile electronic device” (see Independent Claim 28); “transmit the disposition analysis data” (see Independent Claim 29); “a network structured to transmit the visual disposition data from the electronic mobile device to the server” (see Dependent Claim 30)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Dependent Claims 2, 4-11, 13-27 and 30-37 recite additional elements such as (e.g., “image processing”, “a camera”, “network”, “a mobile electronic device”, “a server”, “micro-climate sensors”, etc…) in conjunction with these limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 14 and 31, this merely narrows the abstract ideas concerning: “detect a presence of moisture within a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 5, 16 and 33, this merely narrows the abstract ideas concerning: “detect damage to a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “robot” shown in Dependent Claim 8, this merely narrows the abstract ideas concerning: “generating the visual disposition data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 18, this merely narrows the abstract ideas concerning: “detect a color of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 20, this merely narrows the abstract ideas concerning: “detect bruising of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 22, this merely narrows the abstract ideas concerning: “detect wilting of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 24, this merely narrows the abstract ideas concerning: “detect a size of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 26, this merely narrows the abstract ideas concerning: “detect a date code of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 36, this merely narrows the abstract ideas concerning: “detect damage to a consumable portion of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
The “image processing” aspect in conjunction with certain limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
(see for example -> “transmitting data over a network” -> “transmitting the disposition analysis data” (see Independent Claim 1); “transmitting the disposition analysis data” (see Independent Claim 12); “transmitting the visual disposition data via the mobile electronic device” (see Independent Claim 28); “transmit the disposition analysis data” (see Independent Claim 29); “a network structured to transmit the visual disposition data from the electronic mobile device to the server” (see Dependent Claim 30)).
-> Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). 
-> Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
	Examiner cites Bohn reference (US 2018/0232822 A1) regarding a “waste product analysis system acquires metadata for a discarded product and records the metadata.”
See ¶ [0036]: “Computer vision system 306 is coupled with camera 304. An image of the discarded product is received. In the example embodiment, computer vision system 306 receives a set of (at least one) images from camera 304. An object recognition process is performed on the received image to identify one or more discarded products within the image. The object recognition process may perform a variety of image processing techniques such as edge detection, shape detection, clustering, and/or probabilistic classifiers to determine the discarded objects. Image metadata is extracted from the received image based on the object recognition process.”
See also Bohn at Fig. 5: “Waste Report for Joe’s Cafeteria: Location 321 -> “An average of one leaf of lettuce and four pickle slices are discarded with each meal.”
See also Bohn at Fig. 7: “I had to discard six bags of egg noodles and 3 pounds of fish. This fish was rotten and the egg noodles were moldy.” Substitution Suggestion: Use frozen fish instead of fresh fish. Process Change Suggestion: Use desiccant when storing egg noodles” (emphasis added).
		Examiner cites Almogy reference (US 2019/0152634 A1) utilizing utilize machine 	learning to process feedback information together with other collected parameters (e.g., images 	of product items). 
¶ [0272]: “Systems according to embodiments may utilize machine learning to process feedback information together with other collected parameters (e.g., images of product items). This allows the system to improve an accuracy of predicting general properties (e.g., ripeness day, color, farm, and other attributes) as well as the preferences of a specific customer. Such data processing can aid customers in obtaining preferences, allow sellers to evaluate supplier performance, and permit suppliers to collect valuable quality control information and improvement feedback.”
¶ [0443]: “Using machine learning techniques in combination with artificial intelligence (AI) approaches, these images taken of produce along its freshness lifecycle, can be automatically segregated into quality groupings, depending upon how their optical properties (e.g., colors) change over time.”
¶ [0525]: “Artificial intelligence and machine learning approaches may prove useful in predicting a number of different type of outcomes in the overall product handling process. One example is using automated quality prediction procedures and models in order to separate Stock Keeping Units (SKUs) into quality groups that a consumer can select from between based upon their preferences. Actual images of the individual items may be offered to the customer during this product selection process.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-2 and 4-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-2 and 4-37 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-2 and 4-37 are ineligible.

Claim Rejections - 35 USC § 101
11.		According to the New 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) submitted on January 7, 2019 as well as the October 2019 Update: Subject Matter Eligibility as well as the October 2019 Update: Subject Matter Eligibility, Examiner provides his 35 U.S.C. 101 analysis for Claims 1-37 shown below.
		
		Examiner Note: Examiner analyzes Dependent Claim 3 finds the claim limitation to be patent eligible with respect to step 2a prong one. See further explanation below in the Step 2a prong one analysis section.

12.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

13.		Claims 1-2 and 4-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1: Claims 1-37 are each focused to a statutory category namely a 1st “method” or a 1st “process” (Claims 1-11), a 2nd “method” or a 2nd “process” (Claims 12-27), a 3rd “method” or a 3rd “process” (Claim 28) and a “system” or an “apparatus” (Claims 29-37).
Step 2A Prong One: Independent Claims 1, 12 and 28-29 recite limitations that set forth the abstract idea(s), namely (see in bold except where strikethrough):
“generating, , visual disposition data from a plurality of items of sale in a store” (see Independent Claim 1);
“ the visual disposition data to generate processed disposition data” (see Independent Claim 1);
“determining, , disposition analysis data from the processed disposition data” (see Independent Claim 1);
“transmitting, , the disposition analysis data” (see Independent Claim 1);
“wherein the disposition analysis data comprises an indication of a causal event for a disposal for at least one of the plurality of items of sale” (see Independent Claim 1);
“interpreting, , visual disposition data generated from a plurality of items of sale in a store” (see Independent Claim 12);
“the visual disposition data to generate processed disposition data” (see Independent Claim 12);
“determining, , disposition analysis data from the processed disposition data” (see Independent Claim 12);
“transmitting, , the disposition analysis data” (see Independent Claim 12);
“wherein the disposition analysis data comprises an indication of a causal event for a disposal for at least one of the plurality of items of sale” (see Independent Claim 12);
“interpreting suggestive data generated in part  regarding at least one item of sale” (see Independent Claim 28);
“ flowed with the at least one item of sale through a supply chain such that the suggestive data corresponds to a causal event experienced by the at least one item of sale while flowing through the supply chain” (see Independent Claim 28);
“the suggestive data indicates the causal event corresponds to a deviation from a standard operation procedure while flowing through the supply chain” (see Independent Claim 28);
“identifying, in a store,  based at least in part on the suggestive data, the at least one item of sale” (see Independent Claim 28);
“generating, , visual disposition data from the at least one item sale” (see Independent Claim 28);
“transmitting the visual disposition data ” (see Independent Claim 28);
“generate visual disposition data  from a plurality of items of sale in a store” (see Independent Claim 29);
“” (see Independent Claim 29);
“generate, , processed disposition data the visual disposition data” (see Independent Claim 29);
“determine, , disposition analysis data from the processed disposition data” (see Independent Claim 29);
“transmit, , the disposition analysis data” (see Independent Claim 29);
“wherein the disposition analysis data comprises an indication of a causal event for a disposal of at least one item of sale of the plurality” (see Independent Claim 29).
These abstract idea limitations (as identified above in bold), under the broadest reasonable interpretation of the claims as a whole, cover performance of their limitations as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
According to MPEP § 2106.04(a)(2) this provides further explanation on the abstract idea groupings. It should be noted that these groupings are not mutually exclusive, i.e., some claims recite limitations that fall within more than one grouping or sub-grouping. Accordingly, examiners should identify at least one abstract idea grouping, but preferably identify all groupings to the extent possible, if a claim limitation(s) is determined to fall within multiple groupings and proceed with the analysis in Step 2A Prong Two.
Also according to October 2019 Update: Subject Matter Eligibility: Claims can recite a mental process even if they are claimed as being performed on a computer. Suggestions were made that an examiner should determine that a claim, when given its broadest reasonable interpretation, recites a mental process only when the claim is performed entirely in the human mind. “After consideration, this suggestion will not be adopted, and the current “mental processes” grouping in the 2019 PEG will be retained, since it is consistent with current case law. The courts have found claims requiring a computer may still recite a mental process even though the claim limitations are not performed entirely in the human mind (emphasis added).” 
Furthermore," the court does not require "evidence" that a claimed concept is a judicial exception, and generally decides the legal conclusion of eligibility without resolving any factual issues" (see MPEP § 2106.07(a)(III)).  There is no requirement for the examiner to rely on evidence, such as publications or an affidavit or declaration under 37 CFR 1.104(d)(2), to find that a claim recites a judicial exception. Cf. Affinity Labs of Tex., LLC v. Amazon.com Inc., 838 F.3d 1266, 1271-72, 120 USPQ2d 1210, 1214-15 (Fed. Cir. 2016) (affirming district court decision that identified an abstract idea in the claims without relying on evidence).
Evidence for such “Mental Processes” is provided here by the claimed regarding (e.g., “generating, via a camera, visual disposition data from a plurality of items of sale in a store”) (read in light of Applicant’s Original Specification: ¶ [0140]: “The alert message may correspond to, and/or be structured to provide a micro-training event such as how to prevent future occurrences. The alert message may include a location of an item of sale 210 associated with the deviation. The alert message may be generated and transmitted 2326 when immediate, or near immediate, action, e.g., counteracting the condition giving rise to the deviation, needs to be taken to prevent substantial injury to an associated item of sale 210. For example, a server, e.g., 120 (FIG. 1) may determine that a box of strawberries is presently being exposed to temperatures above those specified in a SOP, wherein the server 120 proceeds to generate and send an alert message to a mobile electronic device, e.g., 126 (Fig. 3) in the possession of a store 118 employee 340. Upon receiving the alert, the employee 340 of the store 118 may then evaluate the strawberries and either dispose of them or apply a sale-improvement action, e.g., discount them or move them to a colder location.” 
See also Applicant’s Original Specification: ¶ [0182]: “Generating visual disposition data 5612 may be performed via a handheld mobile electronic device, or via a robot 330 (Fig. 3).”
See also from Applicant’s Specification ¶ [0195]: “The method 6010 may include identifying 6012, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device. The method 6010 may further include transmitting the visual disposition data 6016 via the electronic device. Here, this emphasizes that interactions between a person (e.g., a store employee) and the computer reflect at a minimum that a person can identify, in a store, at least one item of sale that is to be disposed and generating visual disposition data 6014 from the at least one item via a mobile electronic device.
Here, a person (such as an employee of the store) using a camera via a mobile electronic device (e.g., “a computer”) is able to generate visual disposition data reflective of a plurality of items of sale in a store. When considering these limitation(s) in conjunction with the additional elements of “image processing”, “at least a processor” and a “camera”, Examiner argues these limitations are interpreted as using of physical aids such as a pen and paper as part of evaluation(s) and/or judgment(s) and/or observation(s).
That is, other than reciting the elements of (e.g., “a camera”, “at least one processor”, “a server”, “image processing”, “one or more micro-climate sensors” & “mobile electronic device”, etc…), nothing in the claim element(s) precludes the steps from being performed as “Mental Processes” which pertains to (1) concepts performed in the human mind (including observation(s) and/or evaluation(s) and/or judgment(s) and/or opinion(s)) and/or (2) ) using pen and paper as a physical aid, in order to help perform these mental steps does not negate the mental nature of these limitations. The use of "physical aids" in implementing the abstract mental process, does not preclude the claim from reciting an abstract idea. See MPEP § 2106.04(a) III C.
Regarding the additional element concerning the “image processing” shown in Independent Claims 1, 12 and 29, this merely narrows the abstract ideas concerning: “the visual disposition data to generate processed disposition data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer (e.g., using a mobile electronic device with a camera).
Dependent Claims 2, 4-11, 13-27 and 30-37:
The additional limitations of the claimed invention merely narrow the previously recited abstract idea limitations of the “Mental Processes” Grouping and are further directed to additional abstract ideas as already described in Claims 1, 12 and 28-29.
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 14 and 31, this merely narrows the abstract ideas concerning: “detect a presence of moisture within a product packaging of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Dependent Claim 3: With respect to Dependent Claim 3, Examiner notes that the additional elements of “image processing” & “artificial intelligence” in conjunction with the limitations of: “the imaging processing is based at least in part on artificial intelligence and structured to detect a presence of moisture within a product packaging of the at least one item of sale” & “the casual event is based at least in part on the presence of the detected moisture” is patent eligible with respect to step 2a prong one.
Examiner notes it is not possible to categorize these limitations shown in Dependent Claim 3 as a either a “Mental Process” nor a “Certain Method of Organizing Human Activity”. Here, these steps require a computer (such as a mobile electronic device with a camera) and with software algorithms (e.g., artificial intelligence and/or machine learning algorithms) in order to “detect a presence of moisture within a product packaging of the at least one item of sale”.  This is with the purpose of discarding, disposing of or removing items of sale in a store when they are expired or past their shelf-life. 
For corroboration, Examiner refers to Applicant’s Original Specification: ¶ [0181]: “Image processing as described herein may incorporate one or more of the artificial intelligence and/or machine learning algorithms described herein. The method 5610 may further include determining disposition analysis data 5616 from the processed disposition data and transmitting the disposition analysis data 5618. The disposition analysis data may include an indication of a causal event for a disposal for at least one of the plurality of items of sale.”
Examiner suggests to Applicant to amend Independent Claims 1, 12 and 28-29 with the limitations of “the imaging processing is based at least in part on artificial intelligence and structured to detect a presence of moisture within a product packaging of the at least one item of sale” & “the casual event is based at least in part on the presence of the detected moisture” is patent eligible shown in Dependent Claim 3.
Regarding the additional element concerning the “image processing” shown in Dependent Claims 5, 16 and 33, this merely narrows the abstract ideas concerning: “detect damage to a product packaging of the at least one item of sale” to the “Mental Processes grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “robot” shown in Dependent Claim 8, this merely narrows the abstract ideas concerning: “generating the visual disposition data” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 18, this merely narrows the abstract ideas concerning: “detect a color of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 20, this merely narrows the abstract ideas concerning: “detect bruising of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 22, this merely narrows the abstract ideas concerning: “detect wilting of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 24, this merely narrows the abstract ideas concerning: “detect a size of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 26, this merely narrows the abstract ideas concerning: “detect a date code of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Regarding the additional element concerning the “image processing” shown in Dependent Claim 36, this merely narrows the abstract ideas concerning: “detect damage to a consumable portion of the at least one item of sale” to the “Mental Processes” grouping pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a grocery store or retail store environment using a computer.
Additional details will be now investigated more granularly below. For now, Examiner submits that there is a preponderance of legal evidence for Claims 1-37 reciting, describing or at least setting forth the abstract exception.
[Step 2A Prong 1 = Yes, Claims 1-2 and 4-37 recite an abstract idea. Examiner notes that Dependent Claim 3 is patent eligible with respect to step 2a prong one. Therefore, Examiner proceeds onto Step 2A Prong 2 of the 35 U.S.C. 101 analysis.]. 
Step 2A Prong Two: The claims recite the combination of additional elements of (in bold):
“generating, via a camera, visual disposition data from a plurality of items of sale in a store” (see Independent Claim 1);
“image processing, via at least one processor, the visual disposition data to generate processed disposition data” (see Independent Claim 1);
“determining, via the at least one processor, disposition analysis data from the processed disposition data” (see Independent Claim 1);
“transmitting, via the at least one processor, the disposition analysis data” (see Independent Claim 1);
“wherein the disposition analysis data comprises an indication of a causal event for a disposal for at least one of the plurality of items of sale” (see Independent Claim 1);
“interpreting, via at least one processor, visual disposition data generated from a plurality of items of sale in a store” (see Independent Claim 12);
“image processing, via the at least one processor, the visual disposition data to generate processed disposition data” (see Independent Claim 12);
“determining, via the at least one processor, disposition analysis data from the processed disposition data” (see Independent Claim 12);
“transmitting, via the at least one processor, the disposition analysis data” (see Independent Claim 12);
“wherein the disposition analysis data comprises an indication of a causal event for a disposal for at least one of the plurality of items of sale” (see Independent Claim 12);
“interpreting suggestive data generated in part from one or more micro-climate sensors regarding at least one item of sale” (see Independent Claim 28);
“the one or more micro-climate sensors flowed with the at least one item of sale through a supply chain such that the suggestive data corresponds to a causal event experienced by the at least one item of sale while flowing through the supply chain” (see Independent Claim 28);
“the suggestive data indicates the causal event corresponds to a deviation from a standard operation procedure while flowing through the supply chain” (see Independent Claim 28);
“identifying, in a store, and via at least one processor based at least in part on the suggestive data, the at least one item of sale” (see Independent Claim 28);
“generating, via a camera of a mobile electronic device, visual disposition data from the at least one item sale” (see Independent Claim 28);
“transmitting the visual disposition data via the mobile electronic device” (see Independent Claim 28);
“an electronic mobile device structured to generate visual disposition data via a camera from a plurality of items of sale in a store” (see Independent Claim 29);
“a server structured to” (see Independent Claim 29);
“generate, via at least one processor, processed disposition data via image processing the visual disposition data” (see Independent Claim 29);
“determine, via the at least one processor, disposition analysis data from the processed disposition data” (see Independent Claim 29);
“transmit, via the at least one processor, the disposition analysis data” (see Independent Claim 29);
“wherein the disposition analysis data comprises an indication of a causal event for a disposal of at least one item of sale of the plurality” (see Independent Claim 29).
Independent Claims 1, 12 and 28-29 recite additional elements that do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The additional elements include (e.g., “a camera”, “at least one processor”, “a server”, “image processing”, “one or more micro-climate sensors” & “mobile electronic device”, etc…) in conjunction with the limitations, are no more than mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Examiner points Applicant to the following for consideration of mere instructions to apply a judicial exception (see MPEP § 2106.05 (f)):
monitoring audit log data (e.g., analogous to monitoring visual disposition data to generate processed disposition data and determining disposition analysis data from the processed disposition data) that is executed on a computer where the increased speed in the process comes solely from the capabilities.
requiring the software to tailor information (e.g., “imaging processing, via at least one processor, the visual disposition data to generate processed disposition data” (see Independent Claims 1 and 12) & “generate, via at least one processor, processed disposition data via image processing the visual disposition data” (see Independent Claim 29)) and provide the results to the user on a computer.
Additionally and/or alternatively, certain limitations in Claims 1, 12 and 28-30 reflect mere data outputting such as (e.g., “transmitting the disposition analysis data” (see Independent Claim 1); “transmitting the disposition analysis data” (see Independent Claim 12); “transmitting the visual disposition data via the mobile electronic device” (see Independent Claim 28); “transmit the disposition analysis data” (see Independent Claim 29); “a network structured to transmit the visual disposition data from the electronic mobile device to the server” (see Dependent Claim 30)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Regarding Dependent Claims 2, 4-11, 13-27 and 30-37:
Dependent Claims 2, 4-11, 13-27 and 30-37 recite additional elements such as (e.g., “image processing”, “a camera”, “network”, “a mobile electronic device”, “a server”, “micro-climate sensors”, etc…) that in conjunction with these claim limitations are mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05 (f)). Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 14 and 31, this merely narrows the abstract ideas concerning: “detect a presence of moisture within a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 5, 16 and 33, this merely narrows the abstract ideas concerning: “detect damage to a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “robot” shown in Dependent Claim 8, this merely narrows the abstract ideas concerning: “generating the visual disposition data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 18, this merely narrows the abstract ideas concerning: “detect a color of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 20, this merely narrows the abstract ideas concerning: “detect bruising of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 22, this merely narrows the abstract ideas concerning: “detect wilting of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 24, this merely narrows the abstract ideas concerning: “detect a size of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 26, this merely narrows the abstract ideas concerning: “detect a date code of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 36, this merely narrows the abstract ideas concerning: “detect damage to a consumable portion of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
The “image processing” aspect in conjunction with certain limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)). Merely narrowing the abstract exception to such computerized field of use or technological environment does not integrate the abstract idea into a practical application no matter of the resource manipulation in the respective field. 
It is notable that mere physicality or tangibility of an additional element or elements is not a relevant consideration in Step 2A Prong Two. As the Supreme Court explained in Alice Corp., mere physical or tangible implementation of an exception does not guarantee eligibility. Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 573 U.S. 208, 224, 110 USPQ2d 1976, 1983-84 (2014) ("The fact that a computer ‘necessarily exist[s] in the physical, rather than purely conceptual, realm,’ is beside the point"). See also Genetic Technologies Ltd. v. Merial LLC, 818 F.3d 1369, 1377, 118 USPQ2d 1541, 1547 (Fed. Cir. 2016) (steps of DNA amplification and analysis are not "sufficient" to render claim 1 patent eligible merely because they are physical steps).
These claims as a whole do not amount to a “practical application” for the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
[Step 2A Prong 2 = Yes, Claims 1-2 and 4-37 are directed to the abstract idea and do not recite additional elements that integrate into a practical application. Therefore, Examiner proceeds onto Step 2B of the 35 U.S.C. 101 analysis.]. 
Step 2B: Claims 1-2 and 4-37 and their underlining limitations, steps, features and terms, are further inspected by the Examiner under the current examining guidelines, and found, both individually and as a whole not to include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements or combination of elements in the claims amount to no more than recitation of ubiquitous structure recited at a high level such as “processors / CPUs” shown in Applicant’s Specification ¶ [0112-0113] & “a mobile electronic device” as shown in Applicant’s Specification ¶ [0106] & ¶ [0113-0114] which can be desktops, laptops, smart phones, tables, and/or other types of smart devices, that communicate with the one or more servers via a communication network and “a server” as shown in Applicant’s Specification ¶ [0112-0114] & [0118] such as floor data which may be communicated using the in-store network 1009 which may be an existing cellular network using 3G, 4G, or 5G and the like, a local WiFi network (IEEE 802.11x), a short range network (e.g., Bluetooth, Bluetooth Low Energy, ZigBee, 6LoWPan, LTE-M1, NB-IoT, and the like). The dependent claims merely further narrow the abstract idea. The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Independent Claims 1, 12 and 28-29 recite additional elements such as (e.g., “a camera”, “at least one processor”, “a server”, “image processing”, “one or more micro-climate sensors” & “mobile electronic device”, etc…) in conjunction with these limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Examiner points Applicant to the following for consideration of mere instructions to apply a judicial exception (see MPEP § 2106.05 (f)):
monitoring audit log data (e.g., analogous to monitoring visual disposition data to generate processed disposition data and determining disposition analysis data from the processed disposition data) that is executed on a computer where the increased speed in the process comes solely from the capabilities.
requiring the software to tailor information (e.g., “imaging processing, via at least one processor, the visual disposition data to generate processed disposition data” (see Independent Claims 1 and 12) & “generate, via at least one processor, processed disposition data via image processing the visual disposition data” (see Independent Claim 29)) and provide the results to the user on a computer.
	Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
Additionally and/or alternatively, certain limitations in Claims 1, 12 and 28-30 reflect mere data outputting such as (e.g., “transmitting the disposition analysis data” (see Independent Claim 1); “transmitting the disposition analysis data” (see Independent Claim 12); “transmitting the visual disposition data via the mobile electronic device” (see Independent Claim 28); “transmit the disposition analysis data” (see Independent Claim 29); “a network structured to transmit the visual disposition data from the electronic mobile device to the server” (see Dependent Claim 30)) reminiscent of insignificant extra-solution activities (see MPEP § 2106.05 (g)). 
Dependent Claims 2, 4-11, 13-27 and 30-37 recite additional elements such as (e.g., “image processing”, “a camera”, “network”, “a mobile electronic device”, “a server”, “micro-climate sensors”, etc…) in conjunction with these limitations are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exceptions. These additional elements in conjunction with the limitations recites mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions (see MPEP § 2106.05(f)). The limitations are directed to limitations referenced in MPEP § 2106.05I.A. that are not enough to qualify as significantly more when recited in a claim with an abstract idea including adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, and generally linking the use of the judicial exception to a particular technological environment or field of use.
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 14 and 31, this merely narrows the abstract ideas concerning: “detect a presence of moisture within a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claims 5, 16 and 33, this merely narrows the abstract ideas concerning: “detect damage to a product packaging of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “robot” shown in Dependent Claim 8, this merely narrows the abstract ideas concerning: “generating the visual disposition data” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 18, this merely narrows the abstract ideas concerning: “detect a color of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 20, this merely narrows the abstract ideas concerning: “detect bruising of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 22, this merely narrows the abstract ideas concerning: “detect wilting of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 24, this merely narrows the abstract ideas concerning: “detect a size of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 26, this merely narrows the abstract ideas concerning: “detect a date code of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
Regarding the additional elements concerning the “image processing” shown in Dependent Claim 36, this merely narrows the abstract ideas concerning: “detect damage to a consumable portion of the at least one item of sale” by reciting mere instructions to implement an abstract idea on a computer or using a computer as a tool to “apply” the recited judicial exceptions. 
The “image processing” aspect in conjunction with certain limitations are utilized as mere instructions to apply the previously recited judicial exceptions by requiring the use of software to tailor information and providing the results to the user on a computer.
Additionally and/or alternatively, the claims as a whole are limited to a particular field of use or technological environment pertaining to monitoring and analyzing data for generating visual disposition data and identifying casual events in a retail store and/or grocery store field (see MPEP § 2106.05 (h)).
The claims do not amount to “significantly more” than the abstract idea because they neither (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the field; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Secondly, from the MPEP § 2106.05(d) ii court cases, see the following:
-> receiving or transmitting data over a network, in light of MPEP § 2106.05 (d) ii citing among others: Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network). 
(see for example -> “transmitting data over a network” -> “transmitting the disposition analysis data” (see Independent Claim 1); “transmitting the disposition analysis data” (see Independent Claim 12); “transmitting the visual disposition data via the mobile electronic device” (see Independent Claim 28); “transmit the disposition analysis data” (see Independent Claim 29); “a network structured to transmit the visual disposition data from the electronic mobile device to the server” (see Dependent Claim 30)).
-> Storing and retrieving information in memory, in light of MPEP § 2106.05 (d) ii citing among others:  Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93. Electronic recordkeeping, in light of MPEP § 2106.05 (d) ii citing among others: Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining “shadow accounts”); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log). 
-> Determining an estimated outcome, in light of MPEP § 2106.05 (d) ii citing among others: OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93.
Thirdly, Examiner provides additional corroborating denoting the well-known or conventionality concerning “micro-climate sensors” and their reusability functionality. 
See for example: NPL Document: “Bowman, Paul, et al. "Sensor based condition monitoring." Building radio frequency identification for the global environment (Bridge) Euro RFID project (2009).”
Page 54 of this NPL Document: Even if the products are distributed using carefully designed state-of-the-art processes, variations in environmental conditions occur that often lead to quality drops. These quality drops may only affect parts of the shipment, which are either caused by temperature changes in certain areas of a container, often referred to as microclimates, or due to vibrations of different amplitude depending on the placement of a palette within the consignment.
Case Study: Fresh Meat Traceability shown in Page 32 of this NPL Document regarding “transporting to further processing” on pallets or other reusable assets.
Section 3.4.3.2 Sensors in reusable assets on page 39 of this NPL Document: “Rather than attaching sensors to each individual product, it also possible to attach them to the reusable assets (i.e. RTIs) that transport those products along the supply chain. Examples of these reusable assets are trays, pallets or even containers.”
See for example: US PG Pub (US 2019/0263219 A1) to Spath providing examples of micro-climate sensors.
¶ [0063]: “The location and temperature output may be detected but one or more sensors 390. In an embodiment, a sensor 390 may include a temperature sensor (e.g., thermistor) or humidity sensor. In an embodiment, a sensor 390 may include a GPS sensor configured to determine the location of the environmental control unit 290.”
¶ [0082]: “In this example, the cooler periodically takes an internal temperature reading with the sensor 390 and sends the temperature (via Bluetooth) to the app on the smartphone 400.”
	Examiner cites Bohn reference (US 2018/0232822 A1) regarding a “waste product analysis system acquires metadata for a discarded product and records the metadata.”
See ¶ [0036]: “Computer vision system 306 is coupled with camera 304. An image of the discarded product is received. In the example embodiment, computer vision system 306 receives a set of (at least one) images from camera 304. An object recognition process is performed on the received image to identify one or more discarded products within the image. The object recognition process may perform a variety of image processing techniques such as edge detection, shape detection, clustering, and/or probabilistic classifiers to determine the discarded objects. Image metadata is extracted from the received image based on the object recognition process.”
See also Bohn at Fig. 5: “Waste Report for Joe’s Cafeteria: Location 321 -> “An average of one leaf of lettuce and four pickle slices are discarded with each meal.”
See also Bohn at Fig. 7: “I had to discard six bags of egg noodles and 3 pounds of fish. This fish was rotten and the egg noodles were moldy.” Substitution Suggestion: Use frozen fish instead of fresh fish. Process Change Suggestion: Use desiccant when storing egg noodles” (emphasis added).
		Examiner cites Almogy reference (US 2019/0152634 A1) utilizing utilize machine 	learning to process feedback information together with other collected parameters (e.g., images 	of product items). 
¶ [0272]: “Systems according to embodiments may utilize machine learning to process feedback information together with other collected parameters (e.g., images of product items). This allows the system to improve an accuracy of predicting general properties (e.g., ripeness day, color, farm, and other attributes) as well as the preferences of a specific customer. Such data processing can aid customers in obtaining preferences, allow sellers to evaluate supplier performance, and permit suppliers to collect valuable quality control information and improvement feedback.”
¶ [0443]: “Using machine learning techniques in combination with artificial intelligence (AI) approaches, these images taken of produce along its freshness lifecycle, can be automatically segregated into quality groupings, depending upon how their optical properties (e.g., colors) change over time.”
¶ [0525]: “Artificial intelligence and machine learning approaches may prove useful in predicting a number of different type of outcomes in the overall product handling process. One example is using automated quality prediction procedures and models in order to separate Stock Keeping Units (SKUs) into quality groups that a consumer can select from between based upon their preferences. Actual images of the individual items may be offered to the customer during this product selection process.”
Based on all these, Examiner finds that when viewed either individually or in combination, these additional claim element(s) do not provide meaningful limitation(s) that raise to the high standards of eligibility to transform the abstract idea(s) into a patent eligible application of the abstract idea(s) such that the claim(s) amounts to significantly more than the abstract idea(s) itself. Accordingly, Claims 1-2 and 4-37 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea exception) without significantly more.
[Step 2B = No, Claims 1-2 and 4-37 does not provide an inventive concept significantly more than the abstract idea.]
Thus, Claims 1-2 and 4-37 are ineligible.

Examining Claims with Respect to Prior Art
14. 		Examiner deems that the grounds of prior art rejection(s) has been or have been overcome for Independent Claims 1, 12, and 28-29.  Please note there are still a 35 U.S.C. § 101 rejection for Claims 1-2 and 4-37 that is currently pending.
Regarding Independent Claims 1, 12 and 29, none of these references listed and/or searched either individually or in combination teach:
	- determining, via the at least one processor, disposition analysis data from the processed 	disposition data (see at least Independent Claims 1, 12 and 29).
		Regarding Independent Claim 28, none of these references listed and/or searched 	either individually or in combination teach:
	- the one or more micro-climate sensors flowed with the at least one item of sale through a 	supply chain such that the suggestive data corresponds to a causal event experienced by the 	at least one item of sale while flowing through the supply chain (see Independent Claim 28).
		The closest prior arts are as follows:
	1) US Patent Application (US 2018/0224150 A1) – Lewis;
	2) US Patent Application (US 2018/0045700 A1) – Biermann.
	3) US Patent Application (US 2018/0053140 A1) – Baca.
		Regarding the Lewis reference, Lewis teaches that the analysis engine and/or machine learning component 222 compares one or more IR images in the sensor data and/or one or more temperatures for the item to a predetermined pattern stored in a database to identify an item, item location, item temperature, item packaging integrity, item freshness, moisture level, or other factors associated with the item. The monitoring component 218 may automatically detect state changes including food spoilage, food color changes, water/moisture level of food items, dryness of food items, humidity within the container, food freshness level, item package integrity, temperature of an item, temperature within the container, changes in temperature of an item over time, and/or changes in temperature within the interior portion 202 of the container over time. In some examples, moisture content may indicate a degree of spoilage or whether a food item is fully cooked. Lewis does not teach or suggest the concept of having the supply chain from at least a source of the plurality of items of sale to another location of the supply chain. It appears that the supply chain in the Lewis reference regarding from at least a source of the plurality of items of sale is from one location only and does not distribute or transfer to another location within the supply chain network.
Therefore, Lewis either individually or in combination with the additional claim limitations does not teach or suggest teach:
		“determining, via the at least one processor, disposition analysis data from the processed disposition data” (see at least Independent Claims 1, 12 and 29).
		“the one or more micro-climate sensors flowed with the at least one item of sale through a supply chain such that the suggestive data corresponds to a causal event experienced by the at least one item of sale while flowing through the supply chain” (see Independent Claim 28).
		Regarding the Biermann reference, Biermann teaches that the perishable food monitoring system 250 can be implemented in a retail store. Food products can be disposed in shelving units. For example, egg cartons can be disposed in refrigerated shelving units. Arrays of sensors can be disposed above the shelves upon which the egg cartons. Each moisture sensor can detect moisture dissipated by a subset of egg cartons within a range of each sensor. An egg in an egg carton can break causing the egg yolk to leak into the carton releasing moisture to the environment.  The computing system 200 can dynamically update the baseline moisture level and/or threshold value based on a change in moisture detected by two or more of the moisture sensors in the shelving unit. For example, egg cartons can be disposed in a refrigerated environment enclosed with by a door.
		Furthermore, Biermann does not teach or suggest the concept of having the supply chain from at least a source of the plurality of items of sale to another location of the supply chain. Also, that Biermann does not show specifically that the “moisture content” is derived from “image processing through machine learning”.
Therefore, Biermann either individually or in combination with the additional claim limitations does not teach or suggest teach:
		“determining, via the at least one processor, disposition analysis data from the processed disposition data” (see at least Independent Claims 1, 12 and 29).
		“the one or more micro-climate sensors flowed with the at least one item of sale through a supply chain such that the suggestive data corresponds to a causal event experienced by the at least one item of sale while flowing through the supply chain” (see Independent Claim 28).
		Regarding the Baca reference, Baca teaches that wastage frequently occurs as the food is 	stored in a home or business, such as in a refrigerator, a pantry and/or a food cupboard. In 	addition to losses that may be personal to an individual or a business, food wastage drives up 	costs for everybody creating a false increase demand for food. Baca discloses a three-dimensional 	depth-based cameras and odor sensors along with predictive analytics with real-time learning into 	an intelligent food consumption platform, for example for a refrigerator and/or a pantry, to know 	exactly when certain foods will expire, and what foods may need to be replaced and when. In 	embodiments, an inventory tracking system that may suggest possible meals to prepare based on 	the inventory.  I/O devices  may further include a display, keyboard, cursor control, remote 	control, gaming controller, image capture device, one or more three-dimensional cameras used 	to capture images, and so forth, and communication interfaces 410 (such as network interface 	cards, 	modems, infrared receivers, radio receivers (e.g., Bluetooth), and so forth). The 	restocking function  may be implemented as a combination of the inventory function 342 and a 	real-time shopping list may be created and presented to the user. In one non-limiting 	example, Kyle's 	Greek Yogurt consumption and spoilage predicts that he needs to replenish his 	supply of 10 containers every 3 days for Salted Caramel Greek Yogurt, and every 5 days for 	Vanilla Greek Yogurt. This information is sent to the real time shopping list on the user's 	smartphone.
Therefore, Baca either individually or in combination with the additional claim limitations does not teach or suggest teach:
		“determining, via the at least one processor, disposition analysis data from the processed disposition data” (see at least Independent Claims 1, 12 and 29).
		“the one or more micro-climate sensors flowed with the at least one item of sale through a supply chain such that the suggestive data corresponds to a causal event experienced by the at least one item of sale while flowing through the supply chain” (see Independent Claim 28).
Therefore, when taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available art suggest or otherwise render obvious further modification of the evidence at hand. Such modification would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERICK HOLZMACHER whose telephone number is (571) 270-7853. The examiner can normally be reached on Monday-Friday 9:00 AM – 6:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-270-8853.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

		/DERICK J HOLZMACHER/		Patent Examiner, Art Unit 3623                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683